NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         MAY 27 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

EMMA MONICA,                                     No. 17-16328

                Plaintiff-Appellant,             D.C. No. 5:15-cv-04857-BLF

 v.
                                                 MEMORANDUM*
BRYAN WILLIAMS, Badge No. W7269; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                             Submitted May 22, 2020**


Before: SCHROEDER, CANBY, and TROTT, Circuit Judges.

      Martin Monica’s widow Emma appeals the district court’s partial summary

judgment for defendant police officers in Martin’s 42 U.S.C. § 1983 action

alleging constitutional violations arising out of a traffic stop. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, Arce v. Douglas, 793 F.3d 968, 975-

76 (9th Cir. 2015), and we affirm.

      The district court properly granted summary judgment to the defendants

based on qualified immunity on Monica’s Fourth Amendment claims involving the

initial traffic stop. Williams’s conduct did not violate a clearly established right.

See Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011) (explaining two-part test for

qualified immunity). An officer’s mistake of fact “will not render a [traffic] stop

illegal, if the objective facts known to the officer gave rise to a reasonable

suspicion that criminal activity was afoot.” Liberal v. Estrada, 632 F.3d 1064,

1077 (9th Cir. 2011) (quoting United States v. Mariscal, 285 F.3d 1127, 1131 (9th

Cir. 2002)).

      Construing all the facts in the light most favorable to Monica, it would not

have been clear to a reasonable police officer under the totality of the

circumstances that reasonable suspicion did not exist to stop Martin for failure to

have a front license plate in violation of California Vehicle Code § 5200(a). Those

salient circumstances included the undisputed facts that (1) the incident occurred at

night, (2) the front bumper was missing, and (3) Martin admitted that, although

affixed to the front of his car, the plate was attached to the car’s body in a way that

could make it difficult to see at night. His deposition testimony was as follows:

               Q:     (Haeberlin) In your opinion, would somebody seeing that
               at night not necessarily immediately recognize that as the

                                           2                                     17-16328
             license plate?

             A:     (Martin) Yes, because the way it was pushed back, um,
             you know, it’s not a normal, in the sense, phewt, out. So if
             you’re not looking for it in that capacity, you could have a
             difficulty in recognizing it.

             Q:     (Haeberlin) So you don’t fault the officers for suspecting
             that you didn’t have a front license plate, you fault them for not
             checking it after you told them, “go look at it, it’s there”?

             A:    (Martin) Correct.

Moreover, a traffic stop for a violation of the Vehicle Code is permissible under

the Fourth Amendment. See Whren v. United States, 517 U.S. 806, 810 (1996)

(decision to stop an automobile is reasonable under the Fourth Amendment where

the police have probable cause to believe that a traffic violation has occurred); see

also United States v. Arvizu, 534 U.S. 266, 273 (2002) (noting that “reasonable

suspicion” is a lower standard than probable cause).

      The district court also properly granted summary judgment to the defendants

on the basis of qualified immunity on Monica’s Fourth Amendment claims arising

from Martin’s detention following the traffic stop. It would not have been clear to

a reasonable police officer that reasonable suspicion to detain Martin temporarily

on suspicion of impersonating a police officer did not exist under the totality of the

circumstances, which included (1) Martin’s allegedly unusual conduct in response

to being stopped for the § 5200(a) violation, (2) Martin’s inability to provide

documentation to confirm that he was a retired police officer and police chief, and

                                          3                                       17-16328
(3) defendant Williams’s official knowledge that Martin had been previously

suspected of impersonating a police officer at a traffic stop in 2006. See Ashcroft,
563 U.S. at 735; United States v. Evans, 786 F.3d 779, 786, 788 (9th Cir. 2015)

(when stopping an individual for a minor traffic violation, an officer’s mission

includes ordinary inquiries incident to the traffic stop; officer may prolong stop if

prolongation itself is supported by independent reasonable suspicion). Contrary to

Monica’s contention, defendants were not required to be aware of each element of

any putative crime prior to detaining him. See Evans, 786 F.3d at 788; see also

Arvizu, 534 U.S. at 273 (2002).

      The district court correctly exercised its discretion in denying Monica’s

motion for a new trial. Our examination of the record does not support his

allegations that the district court was biased against him. We discern nothing more

than the usual rough and tumble of a trial, certainly nothing that would justify a

new one. See Flores v. City of Westminster, 873 F.3d 739, 748 (9th Cir. 2017)

(setting forth standard of review); see also Liteky v. U.S., 510 U.S. 540, 555 (1994)

(judicial rulings, or opinions formed on the basis of facts introduced or events

occurring in the course of current proceedings, almost never constitute a valid basis

for a bias motion).

      AFFIRMED.




                                          4                                    17-16328